Title: James Madison to John Quincy Adams, 2 August 1831
From: Madison, James
To: Adams, John Quincy


                        
                            
                                
                            
                            
                                
                                    Montpellier.
                                
                                Aug. 2. 1831.
                            
                        
                        J. Madison presents his best respects to Mr. Adams, and thanks him for the Copy of his Oration on the 4th. of
                            July. It is recommended to the public attention; not only by the characteristic ability & eloquence of the author;
                            but by some of the views taken of its topics, which render it particularly interesting.
                        
                            
                                
                            
                        
                    